Exhibit 99.1 RemoteMDx, Inc. Announces Management Changes to Leverage $21.8 Million Recapitalization RemoteMDx, Inc. (OTCBB: RMDX), a national leader in interactive offender tracking technologies widely utilized by more than 600 public safety agencies across 35 states, announced the addition of Edgar Bernardi and Rene Klinkhammer as board members and Chad Olsen as Chief Financial Officer and Corporate Secretary. “I am very excited with the addition of Dr. Bernardi and Mr. Klinkhammer to our board.Their knowledge and experience will provide added management sophistication, helping us achieve our goal to become the leader in GPS offender tracking,” said David Derrick, Chief Executive Officer and Chairman of the Board. The appointments filled the vacancies created by the resignations of James Dalton as a member of the board of directors, and of Michael Acton as the company’s Chief Financial Officer and Corporate Secretary, both effective January 20, 2010.Mr. Dalton and Mr. Acton had earlier assumed management roles at ActiveCare, Inc., a former subsidiary of the company when it was spun off in 2009.Mr. Derrick noted, “While both Mr. Dalton and Mr. Acton were instrumental in evolving RemoteMDx and will be greatly missed, all agree that these changes are consistent with the recently announced $21.8 million recapitalization of the company and fully support the initiatives to drive our company and our business forward.” In conjunction with these progressive board and officer changes, the company also announced an organizational restructuring to facilitate continued growth and direct focus to customer value chain and service quality initiatives. John Hastings, President and Chief Operating Officer, formally announced the formation and organizational restructuring of the company around the concept of operational “Centers of Excellence.” According to Mr. Hastings, “This new customer-focused structure provides for fewer direct reports with more empowered decision-making, directly benefiting customers. We believe that these changes also provide more responsibility and accountability for streamlining processes and making additional changes necessary to deliver enhanced customer value and achieve the company’s financial goals.” As part of the Centers of Excellence (“COE”) organization, the following appointments were announced: · Robert Schick, Vice President & Managing Director o Global Interactive Technologies & Value Chain Management (COE) · Bernadette Suckel, Vice President & Managing Director o Offender Management Solutions & Customer Service (COE) · Steve Florek, Vice President & Managing Director o Offender Insights & Knowledge Management (COE) · Chad Olsen, Chief Financial Officer & Managing Director o Financial Planning & Growth Management (COE) The following biographies summarize the business experience of the newly appointed directors, as well as the newly appointed Chief Financial Officer: Dr. Edgar Bernardi, Director Dr.
